Citation Nr: 0217785	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral ankle disorder.  

(The underlying issue of entitlement to service connection 
for bilateral ankle disorder will be the subject of a post 
development decision.)

(The claim of entitlement to service connection for 
bilateral knee disorder will be the subject of a post 
development decision.)

(The claim of entitlement to service connection for 
compression fracture, lumbar spine claimed as secondary to 
bilateral ankle disorder will be the subject of a post 
development decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1963.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  In that decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a bilateral ankle disorder and denied 
entitlement to service connection for a bilateral knee 
disorder and back disorder.  

In August 2001, the veteran provided oral testimony at a 
personal hearing before a Decision Review Officer at the 
RO.  A transcript of the hearing has been obtained and 
associated with the claims folder.

In September 2002, the veteran provided oral testimony at 
a personal hearing before the undersigned Member of the 
Board.  A transcript of the hearing has been obtained and 
associated with the claims folder.



The Board is undertaking additional development on the 
claims of entitlement to service connection for bilateral 
ankle disorder, bilateral knee disorder and compression 
fracture, lumbar spine claimed as secondary to bilateral 
ankle disorder, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  In a June 1988 rating decision, the RO denied 
entitlement to service connection for a bilateral ankle 
disorder.  The veteran was advised of that rating decision 
in a June 1988 letter, and did not appeal.

2.  Evidence submitted since the RO's June 1988 decision 
bears directly and substantially upon the specific matter 
under consideration; it is not cumulative of previously 
submitted evidence; and it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim


CONCLUSION OF LAW

Evidence submitted since the final June 1988 rating 
decision wherein the RO denied service connection for a 
left and right ankle disorder is new and material; thus, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 38 
U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, the 
supplemental statement of case, and associated 
correspondence issued since the veteran filed his claims, 
the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his 
claim.  The veteran was advised that if he adequately 
identified relevant records with names, address and 
approximate dates of treatment that the RO would attempt 
to obtain evidence on his behalf.  Additionally, the 
veteran was advised of the specific VCAA requirements in 
correspondence dated in March 2001, and in correspondence 
dated in April 2001 was advised of his responsibility to 
provide specific records.  The statement of the case and 
supplemental statement of the case also advised him of the 
specific evidentiary items the RO had obtained and 
considered.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

II.  Reopening of claim for service connection for 
bilateral ankle disorder

A.  Factual background

The evidence which was of record prior to the June 1988 
rating decision wherein the RO denied entitlement to 
service connection for a left and right ankle disorder is 
reported below. 

The veteran's September 1961 enlistment examination 
revealed no ankle abnormalities.  In February 1962, he 
twisted his left ankle.  Tenderness below the lateral 
malleolus was noted.  X-rays were negative.  It was noted 
that he probably needed a cast for support.  In March 
1963, he sprained his right ankle while playing 
basketball.  X-rays were negative.  He was provided 
crutches and an ace bandage.  He was also told to soak his 
right foot in Epsom salt.  He was treated for swelling and 
discomfort.  On his September 1963 report of medical 
history the veteran checked "yes" for history of bone, 
joint, or other deformity.  The September 1963 separation 
examination showed no abnormalities of the lower 
extremities or feet.  

Evidence submitted since the June 1988 rating decision 
wherein the RO denied entitlement to service connection 
for a right and left ankle disorder is reported below.  

VA outpatient treatment records dated from 1987 to 1990 
show that the veteran was seen and treated for right 
inguinal hernia, degenerative joint disease and 
instability of the bilateral knees and compression 
fracture of L1.  

Private treatment records dated in July 1999 show that the 
veteran was diagnosed with degenerative joint disease, 
bilateral ankles.  Medical records from D.E., M.D., and 
J.W., M.D., dated from January to June 1990 reference a 
back injury and knee abnormalities but do not document any 
ankle abnormalities.  

Medical records from Health Centers of Northern New 
Mexico, Las Vegas Clinic dated in June, August, and 
September 2000 show that the veteran was seen with 
complaints of ankle pain.  He reported that during active 
service he developed problems with his ankles.  The 
diagnosis was ankle pain with lateral deviation on gait.  

A radiograph report of the veteran's ankles taken in 
August 2000 at the Northeastern Regional Hospital revealed 
no bone or soft tissue abnormality on the left and minimal 
degenerative change on the right. 

VA outpatient treatment records dated from August to 
November 2000 show that the veteran was seen with 
complaints of bilateral ankle and knee pain.  In August it 
was noted that he had a one-year history of bilateral 
ankle instability and a history of ankle pain since March 
1963.  The diagnosis was degenerative joint disease, 
bilateral ankles.  

In a statement received in August 2001, a former business 
partner of the veteran indicated that he worked with the 
veteran from 1986 to 1990.  He reported that the veteran 
had a difficult time walking and working due to problems 
with his ankles. 

During his August 2001 personal hearing before a Decision 
Review Officer at the RO, the veteran testified that he 
injured his left ankle during basic training and was 
hospitalized for 3 days.  In 1963, he injured his right 
ankle and underwent physical therapy for about three 
weeks.  He was on crutches for five weeks.  Following his 
separation from service he did not seek medical treatment 
due to no medical insurance.  

The veteran was accorded a VA examination in April 2002.  
It was noted that the veteran's claim file was available 
and reviewed.  He reported bilateral arthralgia occurred 
occasionally, as well as stiffness and swelling.  Both 
ankles were unstable.  X-rays revealed an unremarkable 
right ankle and degenerative joint disease of the left 
ankle.  The diagnosis was degenerative joint disease, left 
ankle.  The examiner opined that it was unlikely that any 
current ankle symptomatology was related to treatment in 
service.  

In August 2002 the veteran submitted June and July 2002 
statements from two fellow servicemen to the effect that 
the veteran sustained a leg/ankle injury in service.  In a 
July 2002 statement a former coworker reported that he 
noticed the veteran limped when they worked together in 
1965, 1967 and 1985 or 1986.

During his September 2002 personal hearing before the 
undersigned, the veteran essentially recited the same 
testimony noted above.  He testified that he sought 
treatment for his ankles on several occasions during 
service and was provided aspirins.  Upon separation, he 
did not complain about his ankle disorder because of fear 
that his tour of duty would be extended.  Following 
separation from service, he had to support his mother and 
sister and could not focus on his bilateral ankle 
disorder.  He was unaware of services rendered by VA.  

B.  Legal analysis

In June 1988, the RO denied the veteran's claim of 
entitlement to service connection for a left and right 
ankle disorder.  Because the veteran did not express 
written disagreement with that rating decision within one 
year of receiving notification, the Board finds that the 
June 1988 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen 
a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been 
submitted, the Board may proceed to evaluate the merits of 
the claim but only after ensuring that VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  However, this change in the law is 
not applicable in this case, because the appellant's claim 
was not filed on or after August 29, 2001, the effective 
date of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 
29, 2001).  Accordingly, the Board will proceed to 
determine whether new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection in this matter without regard to the new 
version of 38 C.F.R. § 3.156(a).

While the RO appears to have ultimately reopened the 
veteran's claim of entitlement to service connection for a 
bilateral ankle disorder, and to have considered the claim 
on a de novo basis in the June 2002 supplemental statement 
of the case, the Board is not bound by that determination 
and is, in fact, required to conduct an independent new-
and-material-evidence analysis in claims involving prior 
final decisions.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

As noted above, the RO denied the veteran's claim of 
entitlement to service connection for a bilateral ankle 
disorder in June 1988.  That decision is final.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100; see also Evans, 9 
Vet. App. at 285.  In order to reopen the claim, new and 
material evidence must have been submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Having reviewed the complete record, the Board finds that 
new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral ankle disorder.  In June 1988, the RO denied the 
veteran's claim on the basis that there was diagnosis and 
treatment of left and right ankle disorders in the service 
records but no post-service evidence of left and right 
ankle disorders.   Since filing to reopen his claim, the 
veteran has submitted medical records showing that he was 
recently diagnosed with degenerative joint disease, 
bilateral ankles.  This evidence is both new and material, 
and thus the claim may be reopened.  


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
a bilateral ankle disorder, the appeal is granted to the 
extent of reopening the claim.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

